department of the treasury emplover identification no d person to contact employee id number tel ane form required to be filed 1120pc tax years last day to file a petition with the united_states tax_court apr internal_revenue_service appeals_office reigase number release date date jan t dw uil a b c legend b c d i e certified mail dear sir or madam this is a final adverse determination as to your exempt status under the provisions of sec_501 as an organization described in sec_50 c -of the internal_revenue_code irc for all years beginning on or after our adverse determination was made for the following reason s you voluntarily began considering yourself as taxable in and have filed form sec_1 120pc for tax years beginning on or after you are required to file federal_income_tax returns on the form indicated above for tax years beginning on or after date of this letter if you have not already done so unless a request for an extension of time is granted file the returns in accordance with their instructions and do not send them to this office processing of income_tax returns and assessment of any taxes due will not be delayed because you have filed a petition for declaratory_judgment under code sec_7428 you should file these returns within days from the if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c we will notify the appropriate state officials of this action as reauired bv code sec_6104 c you shoula contact vour state officials if vou have anv cuestions about how this determinatior may affect vour state responsibiliues and requirements if vou have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely appeals team manager ce t i interna revenue service appeals_office department of the treasury employer_identification_number person to contact employee id number tel fax years date uil 501-dollar_figure a b cc legend b c d e dear we considered your appeal of the adverse action proposed by the director exempt_organizations rulings and agreements the paragraph s check below indicate s our decision your exemption from federal_income_tax under section code is c _ of the internal revenue confirmed modified a new determination_letter is enclosed revoking your organization’s tax exempt _ x status for all years beginning on or after date _ denied or revoked you are required to file federal_income_tax returns on form_990_ for the above years you should file these returns within days from the date of this letter unless a request for extension of time is granted file the retums in accordance with their instructions and do not send them to this office _ you are not a private_foundation because you are described in code section s _ _ _ you are an operating_foundation as described in code sec_4942 _ you have no liability for excise_taxes under irc ______ for the above years _ your liability for excise_taxes under irc _ reported on your retumn s for the above year s was properly _ there is no change to your unrelated_business_income_tax liability as reported for the above vears ieee ome - i your form s 990-t for the above vears are accepted as filec - li you may direct questions about the decision to the appeais officer whose name and telephone number are shown above sincerely charles f fisher appeals team manager ce i eom 886a deparnmem cr ine treasum - intemal revenue service explanation of items _ name of taxpaver a schedwe c nc co co exhibr ' year penod ended year year year issue does a a qualify for exemption from federal tax as an organization described in internal_revenue_code irc sec_501 for taxable vears year year and year facts a a was organized in first year in the location under the name of c c in first year a redomesticated in the location at that time they changed their name to a according to the form_990 filed for year the sole shareholder of a is the trust according to the minutes of the meetings for year and beyond the trust ha sec_904 shares while trustee 1’s daughters trustee sec_1 and each have shares according to the articles of incorporation dated prior year one of the objectives of a undertake and to carry on the business of all kinds of insurance_business and all kinds of guarantee re-insurance counter-insurance and indemnity business and in particular without prejudice to the generality of the foregoing land title marine fire aircraft accident third party burglary robbery theft comprehensive employer's liability workman's compensation guarantee disease sickness survivorship failure of issue life key-man storm war strike riot vehicle insurance mortgage and other investment insurance or any of them and to transact any and all other kinds of insurances re-insurances co-insurances counter-insurances and to carry on all or any other class of the insurance or assurance business to issue policies and charge and accept premiums thereon and to do and perform any other acts necessary thereto for the company's account or for third parties is to another objective that can be found in the articles of incorporation of prior year is to act as broker or agent for insurance reinsurance guarantee and indemnity companies in soliciting and receiving applications for fire casualty plate glass boilers elevator accident health burglary rent marine credit and life_insurance and all other kinds of insurance or reinsurance the collection of premiums and doing such other business as may be delegated to agents or brokers by such companies and to conduct a general insurance and reinsurance brokerage business and financial business and as agent for the issue of any bills bonds shares debentures or debenture stock whether or not offered to the public for subscription and to guarantee the subscription of any such securities or shares the representative for a stated that the organization has operated as an organization electing to be treated as a u s taxpayer under sec_953 of the internal_revenue_code according to form arrev department of the treasury - internal_revenue_service page of por 886a depanment of the treasur - intemal revenue seni explanation of items schedule no c _exhibr ' year period ended year year year name of taxpayer a the service's records no documentation was found for an ejection under internal_revenue_code sec_953 a copy of the election was requested from a in information document requests idrs the organization has been unable to produce a copy of such election in pror year the organization filed application_for recognition of exemption under sec_501 form_1024 seeking exemption under internal_revenue_code sec_501 the exempt_purpose stated on the application form was the sale of property and casualty insurance correspondence was exchanged between the service and a however a determination_letter was never issued a failed to establish exemption because they did not respond to an information request c they self-declared as a small insurance_company under sec_501 by filing form_990 a has been holding itself out as meeting the requirements under the law of i r c in response to question of idr requesting a detailed explanation on why this organization was created a stated that it was created to reinsure credit life_insurance credit disability insurance credit property insurance and involuntary unemployment insurance in response to question of idr requesting a detailed explanation on how this organization is operating today a stated that the current activities are limited to assumption insurance they reinsure credit life_insurance credit disability insurance credit property insurance and involuntary unemployment insurance a does not write any business directly nor does it cede any business the insurance policies are sold through d ‘d ’ net_premiums written through d are remitted to the direct writers the direct writers withhold their fees and premium taxes and submit the net amount to a d is a lending institution d is chartered by the office of commissioner of banks for the state of it is licensed under the location consumer finance act- location general statute chapter article d finance is audited annually by the commissioner of banks of location d provides loans to individuals for debt consolidation vacations automobiles appliances etc insurance is sold to these individuals upon securing their loan individuals must be under years of age and employed full time the policies are sold by one of the loan officers the insurance is a single premium product the amount added to the proceeds of the loans and financed over the term of the loans a entered into a reinsurance agreement with e e on september first year the agreement states in part e hereby cedes and c hereby accepts of e’s life and monthly benefit liability on any one life and credit property and vendors single interest vsi insurance written or assumed by e on and after the effective date of this agreement it further states in part as reinsurance_premium for said insurance e shall pay c an amount equal to the gross premiums received for said insurances less return_premiums thereon c shall allow e a ceding form acrev department of the treasury - internal_revenue_service page of ' schedule no o _ exhibit year peniod ended on 886a devaimeni of the treasun - imema revenue service explanation of items name of taxpaver a year year year commission equal to the sum of of the excess of the gross premiums over the return_premiums on said insurances and the sum of all commissions paid or allowed bv e on said insurances and the sum of all taxes incurred bv e on said insurances e is owned by f f insurance coverage h issues credit property and involuntarv unemployment insurance coverage g issues credit life and credit disability f also owns g g and h h the responsibility for paying any claims that are filed is with f a is responsible for reimbursing f for these claims in response to question of idr two additional reinsurance agreements were signed in year one agreement is with dated august year credit accident and health ceding fee is a h is coinsurance on credit property ceding fee is there is a the other reinsurance agreement is with j also signed on august year on property non file and collateral coinsurance on credit life and commission to d finance for both life and ceding fee on ju d receives a commission on property iu and collateral of no commission received on non file the responsibility for paying any claims that are filed is with i and j a is responsible for reimbursing the companies for these clams a breakdown of the organizations that trustee and his daughters are associated with can be found in exhibit a on year year year total assets maintained by a was and tespectively of these amounts and respectively were in the form of notes receivable a breakdown of these receivables is shown in exhibit b according to the services records a filed forms for years ending december prior year were filed upon redomesticating in prior year a started filing the form_990 yearly in response to idr the organization did provide copies of forms for prior year and prior year no forms or any other forms year for year through ear in idr and agent requested copies of forms for years ending year year exhibit c provides a breakdown of the forms for year year and year a comparison of premiums to total revenue can be found in exhibit d as can be seen by exhibit d a majonity of its income each year was from its investments and notes loans outstanding not from premiums at no time since the vear year has a received more premium income than investment and notes loans income form acrev department of the treasury - internal_revenue_service page of zorn 886a deparniem of the jreasun - intemal revenue semrice name of taxpaver a explanation of items schedule nc o i exhibr year period ended year year year3 a did not maintain any emplovees a sales or clerical staff brokers or agents no compensation was paid to anyone for their services expenses_incurred included claim benefits increase in reserves commissions to h taxes licenses and fees in response to question of idr there are no promotional and marketing materials used by d and a to promote the policy s the promotional and marketing materials used by h are unknown taxpayer’s position see attached for taxpayer's position law and analysi sec_1 is a an insurance_company exempt from tax pursuant to sec_501 for the taxable years year year and year the first issue is whether a is an insurance_company exempt from tax pursuant to sec_501 for the taxable years year year and year sec_501 provides that certain entities are exempt from taxation included in these entities are i surance companies or associations other than life including interinsurers and reciprocal underwriters if the net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure lr c sec_501’ a definition of an insurance_company neither sec_501 nor its corresponding regulations define an insurance_company subchapter_l of the code r c sections however addresses the taxation of insurance_companies the term_insurance company has the same meaning under sec_501 as it a kk rk ‘ if an entity is part of a consolidated_group all net written premiums or direct written premiums of the members of the group are aggregated to determine whether the insurance_company meets the requirements of r c section s01 c a r c c b in this case there are no other premiums to aggregate with the premiums a received during year and pursuant to j r c c b form avrev 468' department of the treasury - internal_revenue_service page of ie sec_86a vepanment cf the ‘reasur - interna reveriue servic ------ -- explanation of items --------- ' schedule no or exhibn year period ended year year year name of taxpaver a does in subchapter_l see h conf_rep no cong sess vol ii reprinted in vol c b r c sec_816 formally sec_801 defines a life_insurance_company as part of this definition sec_816 provides the term ‘insurance company’ means any company more than half of the business of which during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies sec_1_801-3 defines an insurance_company as a company whose primary and predominant business activity during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies thus though its name charter powers and subjection to state insurance laws are significant in determining the business which a company is authorized and intends to carry on it is the character of the business actually done in the taxable_year which determines whether a company is taxable as an insurance_company under the internal_revenue_code sec_1_801-3 emphasis added see also 285_us_182 the internal_revenue_service has not ruled on whether the more stringent greater than half test set forth in sec_816 applies to an insurance_company other than a life_insurance_company instead to determine whether a non-life insurance_company qualifies as an insurance_company for tax purposes the primary and predominant business activity test set forth in sec_1_801-3 applies see revrul_68_27 1968_1_cb_315 the courts and the irs have also at times looked to whether the transaction has characteristics traditionally associated with insurance and whether the company conducts business like an insurance_company in order for a to be considered an insurance_company entitled to tax exempt status under j r c c for the taxable years year year and year its primary and predominant business activity during those years must have been issuing insurance contracts or reinsuring insurance risks see sec_816 sec_1_801-3 several court cases have addressed the issue of whether a company qualifies as an insurance_company based on the company’s primary and predominant business activity the seminal case addressing this issue is 285_us_182 in bowers the supreme court determined that the taxpayer was primarily engaged in the lending of money on real-estate security the sale of bonds and mortgages given by borrowers and use of the money received from purchasers to make additional loans similarly secured bowers u s pincite- although the taxpayer in bowers earned premiums that amounted to approximately one- third of its income for the taxable vears at issue these premiums were attributable to the excess of the interest_paid to the taxpayer by borrowers over the amount the taxpayer paid the purchasers form avrev page of deparunent of the treasury - internal_revenue_service schedule no ov exhibr ' year period ended orn 886a devanment of the treasun - internal_revenue_service i explanation of items name of taxpayer a year year year to whom it subsequently sold bonds and mortgages jd pincite n s the premiums also included fees the taxpayer charged for guaranteeing mortgage loans which it did not make or sell id pincite the court noted that the premiums the taxpaver earned included agency and other services provided by the taxpayer which were not generally provided under traditional insurance contracts id pincite because the taxpayer’s premium income was incidental to its business of lending money the bowers court held that the taxpayer was not an insurance_company for tax purposes id pincite the court explained t he lending fees extension fees and accrued interest appertain to the business of lending money rather than to insurance and may not reasonably be attributed to the subordinate element of guaranty in taxpayer’s mortgage loan business id pincite cf 285_us_191 holding that the taxpayer was insurance_company where taxpaver derived over of its income from the insurance of titles and guarantees of mortgages in 56_tc_497 aff'd per curiam f cir the taxpayer issued and reinsured and insurance policies earning premiums of dollar_figure dollar_figure dollar_figure and dollar_figure during the taxable years and respectively inter-american t c pincite virtually all of the reinsurance contracts issued by the taxpayer came from another insurance_company which was owned by the same two shareholders as the taxpayer id similarly almost all of the directly written insurance policies issued by the taxpayer were issued to the same two shareholders of the taxpayer id the taxpayer also engaged in the sale of real_estate and stock earned investment_income totaling dollar_figure dollar_figure dollar_figure and dollar_figure over the four years at issue id in inter-american the tax_court compared the taxpayer’s income from other activities and held that the taxpayer was not an insurance_company according to the tax_court the insurance premiums the taxpayer earned were de_minimis comprising less than of the taxpayer’s gross_investment_income jd insurance contracts id the tax_court concluded that because the taxpayer’s primary and predominant source_of_income was from its investments and because the taxpayer did not focus its primary and predominant efforts in pursuit of its insurance_business it was not an insurance_company id pincite in addition the taxpayer had no sales force in place to sel the tax_court also acknowledged that it was cognizant of the problems indigenous to new life_insurance_companies in particular that the initial vears of a new life_insurance company’s operations are generally difficult because the initial expenses_incurred in ‘putting policies on the book’ are greater than the premium received id citing s rept no cong ' sess c b the court explained however that it was basing its decision on the fact that the taxpayer did not focus its capital and efforts primarily on its insurance_business form acrev department of the treasury - internal_revenue_service page of lepanmert of the a intemal revenue servic explanation of items form 886a name of taxpaver f ' schedule ne or exhibr year period ended year year year not on the fact that the taxpaver’s insurance_business was not profitabie id citing cardinal life in 300_fsupp_387 n d tex rev'd on other grounds 425_f2d_1328 cir the taxpayer earned no income from insurance in two of the five vears under examination and earned and of its total income from insurance during the remaining three taxable vears at issue cardinal life f_supp pincite instead the taxpayer earned a majority of its income from dividends interest rent and capital_gains like inter-american the taxpayer in cardinal life failed to employ any brokers solicitors agents or salesmen id it did however pay an actuary on a fee basis to determine the amount of its premiums id the court noted that the taxpayer's income from insurance policies was insignificant compared to the total income earned by the taxpayer explaining id while plaintiff's insurance activities were insignificant it was generating substantial income from dividends on stocks rental income on real_estate rental income on trailers interest_income and capital_gains upon disposal of real_estate and stocks these types of income constitute personal_holding_company_income which congress has specifically stated is subject_to a tax in addition to ordinary_income tax the plaintiff is seeking to remove itself from the grasp of the personal_holding_company provisions by claiming life_insurance_company status through the issuance of a small and insignificant amount of insurance contracts id pincite in 344_fsupp_870 d s c aff'd per curiam 481_f2d_609 cir the fourth circuit rejected the taxpayer’s claim that it was an insurance_company where the taxpayer earned of its income from selling credit life_insurance and issuing life_insurance policies to its officers and the balance of its income from its investment portfolio and the sale and leasing of real_estate the court explained it is obvious from the financial information that the premium income from these years was small when compared with the income from real_estate mortgages and investment it is also important to note that more than half of the premium income came from policies on the lives of the only officers and stockholders of the company 1d pincite the court likened the facts of industrial life to those of cardinal life id by contrast in 189_fsupp_282 d neb aff'd on other grou293_f2d_78 cir the court held that the taxpayer was an insurance_company where it had over dollar_figure0 worth of life_insurance on its books over individual policies in force and approximately dollar_figure5 in premium income over a four year form airev department of the treasury - internal_revenue_service page of oe 886a decvarment of the treasurm - imemal revenue senic ' schedule no c explanation of items exhibit year period ended year year year name of taxpayer a period id pincite the service life court acknowledged that whether a company is considered an insurance_company turns on the character of the business conducted by the company not an percentage of income id pincite the court did however compare the taxpayer's premium income to its investment_income to determine the business activity of the taxpaver d pincite although the taxpayer also generated income from mortgage loans and investments over half of the taxpayer’s income was from its insurance premiums and over half of its income producing assets were held for insurance_policy reserves id i a earned a substantial amount of its income during year year and year from its lending of money a should not be classified as an insurance_company for tax purposes because its primary and predominant business activity during the taxable years year year and year was lending of money while most insurance_companies invest in stocks bonds and other investments they normally don’t invest in loans to families and friends a has been quite active in the lending of money total assets reported on forms for year year and year was dollar_figure dollar_figure and dollar_figure respectively of the total assets reported dollar_figure dollar_figurebig_number and dollar_figure6 respectively were reported as notes and loans receivable loans were made to trustee his family members their businesses d finance and other individuals and businesses various interest rates were charged with some having a zero percent rate the loans were made for equipment vehicles deeds of trust and dealer inventory as exhibit b shows there have been many loans issued since some of the as stated in response to question of idr any member of the public qualifies to borrow money but the decision to jend the money to an individual or a corporation depends on the risk involved the rate of return and the security the loans are both installment loans and demand notes and all pay principal and interest on a regular basis collateral for these loans includes inventory deeds of trust on real_property mortgages and or personal guarantees the interest rate payment schedule and acceptable collateral for these loans are determined by trustee and are subject_to negotiation with the borrowers the reason for making these loans as stated in the response to question of idr was to increase the yield on invested_assets of a it can be argued that many of the loans made by a were not made to increase the yield of invested_assets because there was no interest rate charged as the exhibit b shows many loans had a zero percent interest rate not only does this not increase the yield of invested_assets it can be considered not prudent investing these loans were made for the benefit of the individuals receiving the loans not for a benefit during this same time frame the only insurance activity was the receipt of checks from e no policies were issued directly by a and no new reinsurance agreements were signed until the latter part of year there were some claims paid as indicated on forms for year year and form acrev department of the treasury - internal_revenue_service page of deals eaten see ee wepan ment of the treasury - intema revenue senace som 886a pees hese name of taxpaver a explanation of items ae ' ' scneaule no or exhibit year period ended year year year year the amounts were dollar_figure9 dollar_figure2 and dollar_figure respectively these amounts resulted in either checks being wniten to e or the amounts being deducted from the premiums prior to being transferred to a very little insurance activity was conducted over the vears ii a failed to use its capital and efforts primarily to earn income from its insurance activity in addition to focusing on the sources of a company’s income to determine if the company qualifies as an insurance_company for tax purposes courts have also considered the manner in which the company conducts its business activities a taxpayer must use its capital and efforts primarily in earning income from the issuance of contracts of insurance cardinal life f_supp pincite during year year and year a purported to operate as an insurance_company based on the following however a has failed to demonstrate that it concentrated its capital and efforts primarily on its insurance_business a was extremely overcapitalized a devoted little time to developing and marketing its insurance products insurance_business a devoted little time to its insurance activities and a invested its income in non-liquid assets a did not employ anyone to solicit first relying on bowers a asserts that it held passive investments to secure the risks it undertook through its insurance activities some investment_income is undoubtedly required to support a company’s insurance activities see bowers u s pincite explaining ‘premiums’ are characteristic of the business of insurance and the creation of ‘investment income is generally if not necessarily essential to it have investment_income attributable to investing its premiums while awaiting claims submitted by its policyholders in fact one would expect an insurance_company to the issue is how much investment_income did a require to support the risk it assumed by entering into the reinsurance agreement a held passive investments worth approximately dollar_figure million to cover anticipated insurance claims a stated in response to question of idr that the remaining amount of exposure at the end of year was dollar_figure1 this was considered the maximum amount of exposure if all policies were to file claims at the same time if we were to consider the maximum amount of exposure as the amount needed to be maintained then a would not be overcapitalized however the maximum exposure amount did not take into consideration the law of large numbers’ the possibility of all policies filing claims at the same time diminishes as more and more policies are issued only a fraction of the policies outstanding might file claims at the same time therefore the total amount of assets needed to cover claims filed would be less than the maximum exposure of all policies form arrev department of the treasury - intemal revenue service page of exhibr year period ended oe 886a depariment of tne treasum - internal revenue servic schedule nc o explanation of items name of taxpaver a year year year a also stated in response to question of idr a strong asset position even times liabilities satisfies the long standing general insurance industry policy and state public policy and law requirements to require higher capitalization for insurance_companies the purpose of these capitalization requirements is to obtain a higher degree of satety and financial stability in the formation and management of insurance_companies than is prevalent among non-insurance companies generally this is to protect the interests of the individual policy owners and the general_public by ensuring that claims and other policy benefits will be paid second a devoted little time to developing and marketing its product the policies were sold only by d to its clients no policies were sold to any individual that did not secure a oan from d there was no other promoting or marketing of the policies by a d or h the product was not promoted or marketed to any other organizations as stated above there are no promotional and marketing materials used by d and a to promote the policy s the promotional and marketing materials used by h are unknown third a did not employ anyone to solicit its insurance_business in both cardinal life and inter- american life where the courts determined that the primary and predominate business of each company was not insurance neither company employed a sales force in cardinal life although the taxpayer sold some reinsurance contracts during the years at issue the district_court noted plaintiff did not have an active sales force soliciting or selling insurance policies each of the insurance policies actually written by plaintiff was as the result of reinsurance agreements wherein other companies ceded to plaintiff certain amounts of insurance written by them these reinsurance contracts were negotiated either by the president and sole stockholder of plaintiff and or the company’s actuary who rendered services to plaintiff on a fee basis plaintiff otherwise did not have any employees brokers agents or salesmen soliciting and selling insurance for it and the only insurance written by plaintiff was through insurance agreements cardinal life f_supp pincite similarly in inter-american life the court considered the fact that the taxpayer did not maintain an active sales staff soliciting or selling insurance policies during the taxable years at issue as evidence of the taxpayer’s lack of concentrated effort’ on the insurance_business 56_tc_497 a signed one reinsurance agreement back in first year since the signing of this agreement there have been no promoting or marketing of the product other than through d finance no brokers agents or sales staff promoting and selling the product in response to who sells these policies question of idr the policies are sold by the loan officers employed by d no policies were written directly by a there was no concentrated effort by a to promote market or sell its insurance product not until the latter part of year did a sign any more reinsurance agreements there are form acrev department of the treasury - internal_revenue_service page of ’ schedule ne or exhibr ' year period ended fors 886a decanmem of the treasur - imema revenue servic i explanation of items name of taxpayer a year year year fourth a spent an insignificant amount of time on its current insurance_business the only insurance activity conducted by a was the receipt and deposit of checks received from h an occasional check was written to h for rembursement of claims no other insurance activity was conducted the main activity conducted was the lending of money and maintaining the loans outstanding as can be seen by exhibit b there were -_ loans made over the years a main activitv was maintaining these loans fifth a invested its income in assets that were not liquid if a was truly concerned about having to pay out a majority of its assets in claims they would not have invested a majority of their assets in loans and notes that are considered non-liquid the assets cannot be easily converted into cash to pay claims as can be seen in exhibit e an average of ' invested in non-liquid assets based on the information gathered a has failed to demonstrate that it concentrated its capital and efforts primarily on its insurance_business of its assets was in summary a’s primary and predominant business activity was not its insurance activity a did not devote its capital and effort primarily to its insurance_business its main activity has been the lending of money and the maintaining of its assets in loans and notes in year year and year a maintained a small amount of its capital in liquid_assets to pay any claims that might be filed the income from the liquid and non-liquid assets have continued to grow in a tax exempt entity a did not employ a sales force brokers or clerical staff no promoting or marketing of the product was conducted like cardinal life a is seeking to avoid tax by claiming tax exempt small insurance_company status through sec_501 based on its insurance activity which is considered smal compared to its business of lending of money neither the internal_revenue_code nor the regulations specifically define the term_insurance contract the courts have generally required that a transaction involve both risk shifting from the insured’s perspective and risk_distribution from the insurer’s perspective in order to be characterized as insurance 312_us_531 914_f2d_396 cir prior year risk shifting occurs when a person facing the possibility of a loss transfers some or all of the financial consequences of the loss to the insurer revrul_88_72 1988_2_cb_31 clarified by rev_rul first year- c b the risk transferred pursuant to an insurance_contract must be a risk of economic loss 66_tc_1068 aff'd 572_f2d_1190 cir cert_denied 439_us_835 risk_distribution refers to the operation of the statistical phenomenon known as the the law of large numbers when additional statistically independent risk exposure units are insured although the potential total losses increase there is also an increase in the predictability of average loss this increase in the predictability of the average loss decreases the amount of the capital that an insurance_company needs per risk unit to remain at a given solvency level see revrul_89_61 first year- c b form a rev page of department of the treasury - intemal revenue service one 886a depanmert of the treasun - intemal revenue service ' schedule nc or explanation of items __ exhibr name of taxpayer year peniod ended a ' year i year year with respect to the policies issued by d in year year and year and reinsured by a it appears that the policyholders shifted their risk associated with their policies ultimately to a the loss these policyholders potentially faced was transferred first to h then to a the risk did not shift from the parent to its subsidiary similar to a captive but from independent individuals each insuring their risks independentlv of each other if one or more of these individuals suffered a loss a would be liable for the claims filed thereby resulting in a loss for a the courts have not spent a great deal of time explaining what they mean by risk_distribution no court has squarely held that there can be no risk_distribution if there is only one or a few insureds a fair reading of the court opinions addressing the issue however supports the irs’s position see bames v united_states 801_f2d_984 cir risk distributing is the spreading of the risk of loss among the participants in an insurance program see also 183_f2d_288 cir such spreading 1s effectuated by pooling among unrelated insureds nsk distributes his potential liability in part among others 797_f2d_920 qo cir risk_distribution is accomplished where the risk is distributed among insureds other than the entity that incurred the loss see 401_f2d_464 cir r isk distribution means that the party assuming the the sixth circuit touched on the issue of risk_distribution in 881_f2d_247 cir first year noting that there was adequate risk_distribution where the captive insures several separate corporations within an affiliated_group and losses can be spread among the several distinct corporate entities the ninth circuit has also measured risk_distribution by explaining i nsuring many independent risks in return for numerous premiums serves to distribute nsk by assuming numerous relatively small independent risks that occur randomly over time the insurer smoothes out losses to match more closely its receipt of premiums 811_f2d_1297 gh cir in summary a appears to have conducted some insurance_business however its primary and predominant business activity was the lending of money more time and effort was spent in the lending of money and maintaining of the notes and loans than was spent on the insurance activities a issued numerous loans for a variety of reasons most of these loans were long term with payments being received on a regular basis trustee was responsible for reviewing the individual’s information setting the amount to be loaned the interest rate used payment schedules and acceptable collateral a significant amount of time and effort was spent regarding issuing and maintaining these loans for taxable vears prior to r c sec_501 provides that certain entities are exempt from taxation included in these entities are ‘ i nsurance companies or associations other than life form avrev department of the treasury - interna revenue service page of rom ss6a depanment of the treasur- intemal revenue service name of taxpaver a explanation of items schedule nc oc exhibit year period endec year year years including interinsurers and reciprocal underwriters if the net written premiums or if greater direct written premiums for the taxable vear do not exceed dollar_figure0 sec_501i for taxable vears beginning after date sec_501 a provides in relevant part for exemption for insurance_companies other than life including interinsurers and reciprocal underwriters if i the gross_receipts for the taxable vear do not exceed dollar_figure0 and ii more than percent of such gross_receipts consist of premiums for purposes of determining gross_receipts the gross_receipts of all members of a controlled_group of which the company is part are taken into account the joint_committee report for h_r states a company that does not meet the definition of an insurance_company is not eligible to be exempt from federal_income_tax under the provision for this purpose the term_insurance company means any company more than half of the business of which during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwnitten by insurance_companies sec_816 and new sec_831 a company whose investment activities outweigh its insurance activities is not considered to be an insurance_company for this purpose see eg 56_tc_497 aff'd per curiam 469_f2d_697 9th cir it is intended that irs enforcement activities address the misuse of present-law sec_501 in a phone conversation with poa on september year followed by a letter received on september year poa indicated that since continuous and uninterrupted filing with each corporate return with the d box checked since prior year of all the information required by such election without objection by the irs constitutes a valid d election also stated in the phone conversation was that the service has accepted the returns as filed for many years without question therefore allowing the organization to be exempt under sec_501 notice_89_79 cb states that the process of making the sec_953 election must be initiated by mailing an original election statement to the internal_revenue_service it must be in the form prescribed by the notice when the corporation files its annual income_tax return it must attach a copy of the election statement the election statement must be signed by a responsible corporate officer within the meaning of sec_6062 there is no indication that continuous and uninterrupted filing of the corporate returns constitutes a valid election under sec_953 there is no box on the form_990 to check for a sec_953 election several court cases have addressed positions similar to that taken by poa automobile club of michigan v commissioner of internal revenue 353_us_180 the irs determined that the taxpayer was a club that was entitled to be treated as a tax-exempt_entity under sec_101 of the internal_revenue_code_of_1939 the service notified the taxpayer in in the case form acrev page of department of the treasury - internal_revenue_service aur’ imemal revenue servi deparment of tne ine sur form 886a explanation of items schedule no a exhibn year period ended year year year name of taxpayer a and that the taxpaver was exempt from federal_income_tax commissioner revoked his prior rulings and retroactively applied the revocation to and in the according to the case the taxpayer argues that in light of the and rulings the commissioner was equitably estopped from applying the revocation retroactively according to ballentine’s law dictionary equitable_estoppel is ‘ ‘a term applied to a situation where because of something which he has done or omitted to do a party is denied the right to plead or prove an otherwise important fact am j2d estop sec_27 it arises out of the acts and conduct of the party estopped such being the characteristic which distinguishes it from a technical estoppel by deed record or judgment the supreme court concluded the doctrine_of equitable_estoppel is not a bar to the correction by the commissioner of a mistake of jaw it’s not clear whether the acceptance of the form_990 when the entity has not made a valid election is a mistake of law however there is precedence for making a change to the taxpayer’s status as a tax-exempt_entity in the case of 266_fsupp_966 the taxpayers argued that because the internal_revenue_service acknowledged and accepted plaintiff's method of reporting the gain from the transaction on the installment basis the defendant is thereby estopped from claiming that the income that is subject of the controversy is not gain from the sale of property the taxpayer has cited no authority for the proposition that the failure of the defendant to challenge the return for one year precludes it from challenging an incorrect reporting of a similar item in a succeeding year - nor do we know of any such authority emphasis added in case of 286_f2d_258 the court stated the very nature of government operations requires us to apply the principles of estoppel to its conduct with circumspection at the same time we will not allow the government to deal dishonorably or capriciously with its citizens ‘the right and wrong of things and equitable principles have a place in tax matters 95_f2d_622 these standards of conduct may impose a duty_of_consistency on the government as well as the taxpayer but neither the duty_of_consistency nor the principles of equitable_estoppel bind the commissioner to unauthorized acts of his agents sanders v commissioner 255_f2d_629 nor preclude him from correcting mistakes of jaw in the imposition and computation of tax_liability including the power to retroactively correct his rulings regulations and decisions upon which taxpayers have relied emphasis added citations omitted 52_tc_671 was a case where the taxpayer treated withdrawals as loans in and the commissioner audited the return and reclassified the withdrawals as dividends according to the case tollefsen argues that since the commissioner accepted his treatment of the withdrawals as ‘loans’ the government form acrev department of the treasury - internal_revenue_service page of form 886a depanment of the treasur - intemal revenue service schedule nc or explanation of items exhibit year period ended name of taxpaver a year year year 1s now estopped or otherwise precluded from claiming that the withdrawals were dividends we disagree regardless of whether the commissioner had the opportunity tc treat the withdrawals in both years in the same manner it is well established that the commissioner is not subject_to anv estoppel or similar disability if he does not do so the mere fact that petitioners may have obtained a windfall in does not entitle them to like treatment in citations omitted in the case of 55_tc_28 the taxpayer asserted that the commissioner audited and approved his income_tax return without making an adjustment to the taxpayer's use of the installment_method therefore the taxpayer concluded respondent is estopped from applying the installment_method to the installment payments which he received in and under the contract the taxpayer did not provide an evidence of an audit or approval of the return the court stated even if the petitioner had made the requisite pleadings an presented the proof of respondent's audit and acceptance respondent would not be estopped from adopting a different position in later year where he had overlooked the taxability of certain payment sec_1n previous years emphasis added citations omitted the taxpayer in 58_tc_397 used the same method_of_accounting from through and for those years respondent’s agents never questioned this accounting practice therefore the petitioner ‘argues that it has relied on its accounting_method for so many years that it would be inequitable to force petitioner to adopt the accounting_method which respondent urges in this case however the court concluded the short and complete answer to petitioner’s plea is that it is well established that the commissioner is not estopped from challenging erroneously reported items where its agents have failed in prior taxable years to challenge similar erroneously reported items emphasis added citations omitted the appeals court upheld the tax court’s decision in 481_f2d_812 in the case of harrah’s club v united_states f2d the court stated ‘it is settled that each tax_year is another matter and that the commissioner may challenge in a succeeding year what he condoned or agreed to in a former year ’ citations omitted citing the harrah's club and union equity cooperative exchange cases supra in the case of 713_f2d_347 the court stated it is settled that even if the commissioner erroneously may have accepted the tax treatment of certain items in previous years he is not precluded from correcting that error in a subsequent year citing the hawkins case supra in the case of 783_f2d_69 the court stated although the commissioner may have condoned or accepted the erroneous treatment of certain items in previous years ‘he is not precluded from correcting that error in a subsequent year ’ the court continued the government may correct such legal errors and may do so retroactively even where a taxpayer may have relied to his detriment upon the error in question dickman commissioner of internal form ajrev 4-65i department of the treasury - internal_revenue_service page of enone 886a depanment of the treasur -intema revenue serice name of taxpayer a explanation of ltems scnedule no or _exhibr year period ended year year year revenue 465_us_330 pincite dixon v commissioner of internal revenuc u s pincite emphasis added in the case of schaeffer v commissioner 67_tcm_2989 the service sought to applv the negligence_penalty to the disallowance of deductions claimed on the return petitioners contend that the negligence addition should not apply because similar deductions had been allowed in prior years and petitioners were merely continuing an accepted practice they argue that because adjustments were not made for these items in pnor vears the irs sanctioned their deductibility that argument is not well taken each tax_year stands on its own and must be separately considered 394_us_678 respondent is not bound in any given year to allow a deduction permitted in a previous year lerch v commissioner f2d pincite n 783_f2d_69 cir 155_f2d_164 cir taxpayers have no right to continue a prior tax treatment that was wrong either on the law or under the facts 92_tc_206 first year emphasis added in summary the filing of the form_990 for years does not preclude the r s to make corrections to mistakes of law even if the service may have accepted the returns as filed in previous years and in essence accepted erroneous treatment of the organization in previous years the service is not precluded from correcting that error in a subsequent year government’s comments to taxpayers response the service has reviewed a ’s a response to the revenue agents report rar issued portions of the response can be accepted as additional facts while other portions need further comment on page and of a response a stated that the internal_revenue_service the service ’ has publicly stated that the target companies of its current examinations of small tax-exempt insurance_companies are those where substantial capital often in the form of appreciated assets has been contributed to an insurance_company which then wntes minimal amounts of insurance_business the objectives of these companies according to the service is the avoidance of tax on the appreciation and earnings_of the contnbuted capital by establishing the company as a tax- exempt small insurance_company under sec_501 of the internal_revenue_code a also stated that this is far from the factual situation in its case and that in fact a 1s precisely the type of insurer that sec_501 was historically meant to embrace form airev department of the treasury - internal_revenue_service page of ee 886a depanment of the treasum’- internal revenue senn schedule sc or explanation of items exhibr ' year period ended year year year name of taxpaver a the service does not argue that the target companies are those mentioned above however this does not preclude the service from examining other sec_501 organizations the service has the authontv to examine organizations whether or not they are considered one of the target organizations to determine whether a is qualified under sec_501 during the years under audit the activities of a during those audit years are what must be considered activities in prior years are not considered many things can change within an organization over the years a determination must be made whether a has been conducting activities during the audit vears that qualify for exemption under sec_501 the service is not stating that there has been no insurance activity in the examination of this organization it was determined that the organization has been conducting reinsurance activities the question has not been whether or not a has or has not been conducting insurance activities the question has been whether the pnmary and predominant activity has been the insurance activity the service still stands by its conclusion that the primary and predominant business has not been insurance but has been the lending of money the service does not argue and accepts a statement that no additional capital has been contributed to a and that all assets accumulated since inception have been accumulated as profits on its reinsurance business however this in no way guarantees that a is operating properly during the audit years according to a the service seems to base its entire argument regarding the primary and predominant business activity of a solely on the quantitative relationship between investment revenues of which are deemed to be non insurance-related ’ revenues and premiums received this is completely inaccurate while the service does consider the sources of revenue and their percentages to total revenue it is all the activities being conducted that are considered while the gross_receipts_test was added for years after year the test is not being used in prior years to make a determination of whether a remains qualified under sec_501 it is used more as guidance to help us better understand the operation of a and how much insurance activity is actually being conducted there are other factors that are included in making a determination whether a qualifies for exempt status both the courts and the service have recognized that an insurance company’s investments are an integral component of the insurance company’s ability to assume risk further both the courts and the irs have often looked to the level of capitalization of a captive_insurance_company in determining whether it is a viable nsk taker the service in this case does not agree with the statement made by a on page of the response stating that al the investments were passive none involved the conduct of an active business such as real_estate development or operation of an active business subsidiary the service believes that the lending of money and the issuing of notes in the volume and with the frequency that was done by a is not a passive investment activity but an active business the service form avrey deparunent of the treasury - interna revenue service page of eran 886a _ name of taxpaver explanation ofltems wepenmient ci the treasur - ireria revenue servier schedule no oc ee xhibn year period ended year i year year a disagrees with a statement on page paragraph jast sentence stating that a since its formation conducted only one active business - that of reinsurance the service does not argue that the joans issued are bona_fide that thev are true loans what the service has commented on is the volume of loans made who thev were made to the interest rates used the length of these loans and the frequency they were made most of the loans were made to family members and or businesses of family members in reviewing exhibit b of the rar it can be seen that there were numerous loans notes issued over the years for various amounts various interest rates and various maturity dates a made the comment in the second paragraph of page that the notes were primanly for short periods the service agrees that there were some for short periods but there were many for long penods of time also there were also loan made to d finance in prior year for dollar_figure amounts there was ‘ for a made the statement on page paragraph that the notes were placed privately with debtors familiar to a so the risk was minimized as can be sec_1 in exhibit b some of the loans notes outstanding were sold to k d b a j this was done by increasing the amount of the note with k t was determined during the examination that the reason they sold these loans notes to k is because as a foreign_corporation a does not have the ability to sue for nonpayment of the loans k has the ability to sue for nonpayment of the loans notes if the nsk was minimized as a stated why would they have to sell the there must be a greater risk than what a indicates to k the conclusion reached by the service is that on page paragraph a stated that the reason for the was because at the time carried very low interest rates lt was also common for carry zero percent interest rates zero percent interest rates were for in reviewing the in exhibit b the a review of the dates the to with were made and the years of the were new not used the question is if these were it can be determined that the and at that time zero percent interest rate was common why didn’t the individuals get their loans from the dealerships where the conclusion that may be drawn from this is that the individuals could not qualify for with the so they came to a and since they were related to a or its shareholders in some way were bought why did they get loans from a one there would not be a problem getting the loan in issuing these practices there was no benefit received by a the benefits were received by the person s that borrowed the funds they used a for their personal gain at zero percent interest rate a did not conduct sound investment form avrev department of the treasury - internal_revenue_service page of reastiry- imerna keveriue ferm 886a se ee schedule nc o servic explanation of items exhibr year period ended i year year year name of taxpaver a as itis shown in exhibit e of the rar a minimum of of the assets were tied up in these loans notes as mentioned in the rar and above these joans notes were for vanous lengths of time some being ears in length these notes are not considered liquid in that if a needed to use funds to pav off claims the monev from these loans notes would not be available a would have to rely on its liquid investments to be able to cover the claims if a 1s operating as a sound business as they say they are then the liquid_assets would be sufficient to cover claims filed and with this being the case the amount in loans notes would indicate that a is over- capitalized there were no actuarial studies conducted to show otherwise conclusion based on the facts gathered above and the law and analysis of those facts it 1s determined that a does not and has not qualified for exemption under sec_501 as an insurance_company a did conduct some insurance activity but the primary and predominant business activity conducted was the lending of money more time and effort has gone into the lending of money than the insurance activities the amount of premium income to total income was smal in nature a majority of the assets maintained by a were maintained in loans notes that were not readily available for the payment of any claims that may have occurred there were many loans issued over the course of the years and with some being at an interest rate that did not benefit a only the borrowers there was no actuarial study done to determine amount of assets needed therefore the tax exempt status under sec_501 should be denied for years beginning january year form avrev department of the treasury - internal_revenue_service page of ton soa department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended year year year name of taxpayer a exhibit a a breakdown of the organizations that trustee and his daughters are associated with individual pra inc k a _ d assoc ‘d spec finance gifts llc trustee trustee trustee a i trustee a i form acrev department of the treasury - internal_revenue_service page of name of taxpaver scnéawe no o exhipr year feniod ended year i year year explanation of items a exhibit b listing of notes and loans issued purpose dealer inventory dealer _ inventory dealer inventory dealer inventory dealer _ inventory dealer inventory day sold land ‘name l inc -_-- see pm d finance trustee -pres n dba o p l q dbar a _ s dba t _ trustee date amount _ inst te year sec_1 8syear2 _ -_ -- -- terms date paid sold to k year sold to k year dl tomi fo sold to k year soldtok -_--12 year2 dollar_figure ove year sold to k year tasas tpayed ee dollar_figure __ y ear paid off year j k dba j po trustee year ie loan 126n main 128n main years _ a dollar_figure dollar_figure j ae a ae -- t ai so 88d gs __ deed_of_trust years paid in full deed_of_trust w’ new loan dollar_figurel deed_of_trust years iu iv iw form arrev department of the treasury - intemal revenue service page of memai revere serve see levanrunt cline on explanauon of items name of taxpaver schedule nc c exhibr year period endec year year year m year i ge deed_of_trust no pe ips deed_of_trust 522vear3 y paidoff 12'29 payments - ford ‘sw z _ deed_of_trust n19 _ z m ear dollar_figure deed_of_trust paid off year paid off year trustee year mazda miata paid off year dollar_figure_ subaru ford f- _ nissan air compressor _ trustee 2a trustee la _1 _ paid off year dollar_figure ta9 i9 payments paid off year paid off year trustee 3a yo dollar_figure 7o __ dollar_figure _ trustee la pelgusice 4a trustee trustee trustee payments paid off payments _ ' k trustee only interest years paid off toyota deed_of_trust _3 year2 year trustee 1a personal ' a sdollar_figure dollar_figure fo sear _ victory trustee 2a no interest dollar_figures year chevy charged ' payment sec_413 ver dt y ear form a rev page of department of the treasury - intemal revenue service 6a otis sreasum -ooemn revesae scnice ars e xplanation of items scneduie nc o exhibit year period endec year year year name of taxpaver foal exhibit c breakdown of forms for year year year form_990 information year year y ear __ total premiums ss - -- total investment_income _ gain on sale-of securities _ other - total revenue _ total expenses excess deficit -_ ee i _ total assets _ total liabilities _ _ t form a rev -68 department of the treasun - internal_revenue_service page of z 6a deters explanation of items name of taxpaver ‘ year period ended a year i year year scheawe nec c exnipr f tera heenan spay ane ane exhibit d comparison of total premiums to total revenue _year year year3 __lotal premiums ___4 ss gee total revenue _percentage jo a er -_ _ o _ mm so form acrev department of the treasury - intemal revenue service page of mecanmem of the treasun - imtema revenue senic em 886a explanation of items schedule ne c exhibr name of taxpaver ’ year peniod ended year year igiesee cer exhibit e percentage of notes‘loans to total assets year year year ‘notes ‘loans _ total assets percentages’ yo fonn acrev department of the treasury - internal_revenue_service page of
